  Case 1:20-cv-05741-PGG-OTW Document 12
                                      11 Filed 11/10/20
                                               11/09/20 Page 1 of 1


                                                         MEMO ENDORSED


Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



November 9, 2020


Via ECF

The Honorable Ona T. Wang
United State Magistrate Judge
United States District Court
 For the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 20D
New York, NY 10007-1312

Re:      Young v. Strategic Education, Inc., No. 1:20-cv-5741-PGG-OTW
         Request for 30-Day Order

Dear Judge Wang:

We represent Defendant Strategic Education, Inc., in the above referenced action. Pursuant to
Your Honor’s Individual Practices in Civil Cases, we write jointly with counsel for Plaintiff Lawrence
Young, to inform the Court that the parties have finalized their written agreement to resolve this
matter and respectfully to request that the Court extend the stay of all deadlines in this case for an
additional two weeks, from November 9, 2020 to November 23, 2020, to permit the parties to file
a stipulation of dismissal with the Court pursuant to the terms of their agreement.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
                                                           SO ORDERED:
Michael F. Fleming
                                                           Application GRANTED.
Attorney for Defendant

cc: All Counsel of Record (via ECF)

                                                           ____________________________________
                                                           Ona T. Wang                 11/10/20




                                                    Morgan, Lewis & Bockius    LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
